[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] STIPULATION
The plaintiff shall be exclusively entitled to all furniture, furnishings and personal property on the premises located at 91 Pheasant Ridge, Watertown, but for the following items to which the defendant is entitled:
— Roll top desk with 2 oak chairs — 3 piece master bedroom set belonging to defendant prior to the marriage — All rolling chairs but for one — One-half of molded white plastic chairs CT Page 5083 — Defendant's clothing and personal effects — Video camera — 19" Panasonic television located in master bedroom — Wheelbarrow — Tiller — Defendant's cousin's vase — Gold mirror — Picture in kitchen — Pine rocking chair from defendant's mother — Black leather chair — Black mantle clock — Green oscillating fan — All of canning jars — Weight set — Full set of Mikasa china — Microwave — File cabinets in garage — One air conditioner — JVC Television and Sony speakers — Hammock set — Copper bottom pans — One-half of garden tools — 36' ladder and 12' ladder — Defendant's workbooks — Eureka canister vacuum cleaner — Shop vacuum and furnace vacuum — Personal computer and accessories — Curtains in the master bedroom — An equitable sampling of family photographs — Videotapes of family events or copies of same — Stove in basement — Baby crib from husband's aunt — Humidifier — Car jack — Christmas tree stand made by defendant — Car ramps — 3 cases of car oil in the garage — Chain saw — 2 black radios; 1 antique wooden radio — Pasta maker — Defendant's great aunt's dolls — Binoculars — Silverware in wooden box — Wine rack in garage — Metal office desk CT Page 5084 — Defendant's aunt's drop leaf table — Italian gift from Claudio on wall — Lamb molds for baking — Fluorescent lights for plants — Cedar closet — Master bedroom crystal lamps — 3 wool blankets — Hand truck — Lounge chair, folding beach chairs — 2 telephones — Defendant's award coffee mugs/sea shell 12" — Snowmen Christmas lawn decorations made by the defendant — Halloween lawn decorations made by the defendant — Garden fencing — Garden planter boxes for seeds — Record albums — Horseshoes and pins in basement/garage — Exercise bike — Husband's mother's personal belongings in basement — Old fire extinguishers in the attic and/or basement — Electric pencil sharpener — 1 black blackboard — Equitable division of tools — 2 workbenches — 4 storage cabinets — 5 portable heaters — Wood chipper — Aunt's decanter — 5 cookbooks of the plaintiff's choice — Husband's baby photo album — Capi Demonte wall plaque — All telephones in attic — All clocks in attic — Elvis dolls — 2 tarps — Silver centerpiece — Christmas Village — Picture frames in basement — Spare garage door opener — 2 Suitcases — Fishing pole/Tackle box — Husband's mother's pine kitchen table set — Aunt's ceramic dish — Pellet gun — White barrel CT Page 5085
 List of Disputed Items
1. Dining Room Set 2. Living Room Set 3. Kitchen/Dinette Set 4. Rock and Cobblestone under deck 5. Husband's great aunt sewing machine in basement 6. Refrigerator in basement 7. Wedding gifts in attic